DETAILED ACTION
Claim Status
This is first office action on the merits in response to the application filed on May 22, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B).  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities including fundamental economic principles or practices.

Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 8, and 15:
Claims 1, 8, and 15 are drawn to an abstract idea without significantly more. The claims recite receiving a content selection from a content access device using the communication unit, facilitating access by the content access device to content corresponding to the content selection, receiving data regarding a duration of the access using the communication unit, determining an access charge associated with the access at least using the data or the data and the content, providing a content access device access to a content selection interface, requesting data from the content access device regarding a duration of the content access, providing content to a content access device based on a selection from a content selection interface, determining that the content is metered content, evaluating data from the content access device regarding a 
Under the Step 2A Prong One, the limitations of receiving a content selection, receiving data regarding a duration of the access, providing access, requesting data from the content access device regarding a duration of the content access, and providing content based on a selection, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); the limitations of facilitating access to content corresponding to the content selection and evaluating data regarding a duration of presentation of the content, as stated, are processes that cover Mental Processes such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion); and the limitations of determining an access charge associated with the access at least using the data or the data and the content, determining that the content is metered content, and determining a metered access charge using at least the data, as stated, are processes that cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or 
Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – non-transitory storage medium, communication unit, processor, content access device, and content selection interface. The non-transitory storage medium, communication unit, processor, content access device, and content selection interface are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The processor and the content access device communicate with each other with the communication unit, which is recited surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations. Since technical elements such as processor, content access device, and content selection 
Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-7, 9-14, and 16-20:
Dependent claims 2-7, 9-14, and 16-20 include additional limitations, for example, determining the access charge using at least a number of times that the data indicates that the duration of the access exceeds the charging time period, determining that the access charge includes a time period charge when the duration of the access is within the charging time period, determining that the access charge includes a time period charge when the duration of the access is more than a minimum threshold and is less than the charging time period or equal to the charging time period, presenting the content as the content is being received, presenting the content from a stored copy, determining that the content is metered content before requesting the data, determining that the second content is unmetered content, omitting requesting second data from the content access device, adding a flat charge for the second content to an aggregate access charge, omitting adding the charge to an aggregate access charge, requesting the data after the content is provided, requesting the data periodically, determining when an aggregate access charge reaches a notification threshold, transmitting a notification when an aggregate access charge reaches a configurable notification threshold, providing a recommendation regarding the content,  determining the metered access charge by including a minimum 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present 
Therefore, whether taken individually or as an ordered combination, claims 2-7, 9-14, and 16-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-4, 6, 8-13, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradley et al. (US 4878245 A; already of record in IDS; hereinafter Bradley).
With respect to claim 1:
	Bradley teaches A content provider system, comprising: (See at least Bradley: Abstract)
a non-transitory storage medium that stores instructions; (See at least Bradley: col. 14, lines 36-55)
a communication unit; and (See at least Bradley: 14/36-55)
a processor that executes the instructions to: (See at least Bradley: 14/36-55)
receive a content selection from a content access device using the communication unit; (By disclosing, subscribers make a decision (selection) as to whether they wish to view one of the scheduled programs shown or order their own program. See at least Bradley: 19/12-14 & 20-23)
facilitate access by the content access device to content corresponding to the content selection; (By disclosing, if the user wishes to order a program it could 
receive data regarding a duration of the access using the communication unit; and (By disclosing, the metering system being calibrated to record either the time that the PFU signals are accessed (duration of the access) or the charges to be billed for the time that the PFU programming is accessed. See at least Bradley: 7/7-17)
determine an access charge associated with the access at least using the data. (By disclosing, if one of these programs is accessed only a system useage charge will be billed to the subscriber. See at least Bradley: 19/3-23)
Examiner’s Note: 
(1)  The limitation “facilitate access by the content access device to content corresponding to the content selection” in claim 1, lines 7-8 is an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such 
With respect to claim 2:
	Bradley teaches the content provider system of claim 1, as stated above.
	Bradley further teaches wherein the access charge is associated with a charging time period for the content. (By disclosing, this apparatus can permit programming to be sold to the subscriber by the month, by the program, and by the hour of any portion thereof. See at least Bradley: 4/27-35)
With respect to claim 3:
	Bradley teaches the content provider system of claim 2, as stated above.
	Bradley further teaches wherein the processor determines the access charge using at least a number of times that the data indicates that the duration of the access exceeds the charging time period. (By disclosing, payment by the program is known as Pay-per-View, and payment by viewing time is known as Pay-for-Use (PFU) television. The access charge may be determined by the number of programs and the time-span of the viewing time. See at least Bradley: 4/27-35)
With respect to claim 4:
	Bradley teaches the content provider system of claim 2, as stated above.
wherein the processor determines that the access charge includes a time period charge when the duration of the access is within the charging time period. (By disclosing, payment by the month (charging time period) is known as Subscription Television. See at least Bradley: 4/27-35)
With respect to claim 6:
	Bradley teaches the content provider system of claim 1, as stated above.
	Bradley further teaches wherein the data regarding the duration of the access corresponds to presentation of the content as the content is being received by the content access device. (By disclosing, Pay-per-View shows the content as the content is being received like streaming. See at least Bradley: 4/27-35)
With respect to claim 8:
	Bradley teaches A content provider system, comprising: (See at least Bradley: Abstract) 
a non-transitory storage medium that stores instructions; (See at least Bradley: 14/36-55)
a communication unit; and (See at least Bradley: 14/36-55)
a processor that executes the instructions to: (See at least Bradley: 14/36-55)
provide a content access device access to a content selection interface; (By disclosing, the television is 
facilitate content access by the content access device to content selected via the content selection interface; (By disclosing, the program (content) is facilitated to be accessed in many ways. See at least Bradley: 4/27-35. For the compact prosecution, the limitation has been searched for and considered already, it is noted that the limitation is an intended use.)
request data from the content access device regarding a duration of the content access; and (By disclosing, the payment for Pay-for-Use (PFU) television is determined by viewing time. Therefore, the content access duration time is tracked by the system. See at least Bradley: 4/27-35)
determine an access charge using at least the data and the content. (By disclosing, the access charge is determined by the program (content, in Pay-per-View) and the duration data (viewing time, in Pay-for-Use). See at least Bradley: 4/27-35)
Examiner’s Note: 
(1)  The limitation “facilitate content access by the content access device to content selected via the content selection interface” in claim 8, lines 6-7 is an intended use. No 
With respect to claim 9:
	Bradley teaches the content provider system of claim 8, as stated above.
Bradley further teaches wherein the processor determines that the content is metered content before requesting the data. (By disclosing, the premium programming can be sold on a flat rate per night basis or on a metered basis, which is surely before the requesting the duration data. See at least Bradley: 16/1-8)
With respect to claim 10:
	Bradley teaches the content provider system of claim 8, as stated above.
	Bradley further teaches wherein: 
the content is a first content; (By disclosing, contents can be accessed using meters or not, as in the first content and the second content. See at least Bradley: 16/1-8 & 15/54-64)
the data is first data; (As stated above, see at least Bradley: 16/1-8 & 15/54-64)
the duration is a first duration; (As stated above, see at least Bradley: 16/1-8 & 15/54-64)
the content access is a first content access; (As stated above, see at least Bradley: 16/1-8 & 15/54-64)
the processor facilitates a second content access by the content access device to a second content selected via the content selection interface; (By disclosing, the premium programming can be sold on a flat rate per night basis or on a metered basis, which can be selected. See at least Bradley: 16/1-8 & 15/54-64. For the compact prosecution, the limitation has been searched for and considered already, it is noted that the limitation is an intended use.)
the processor determines that the second content is unmetered content; and (By disclosing, the premium programming can be sold on a flat rate per night basis or on a metered basis. See at least Bradley: 16/1-8)
the processor omits requesting second data from the content access device regarding a second duration of the second content access. (By disclosing, if the content is sold on a flat rate, the duration data is not needed, therefore the request may be omitted. See at least Bradley: 16/1-8. For the compact prosecution, the limitation has been searched for and considered 
Examiner’s Note: 
(1)  The limitation “the processor facilitates a second content access by the content access device to a second content selected via the content selection interface” in claim 10, lines 6-7 is an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claim 11:
	Bradley teaches the content provider system of claim 10, as stated above.
	Bradley further teaches wherein: 
the second content is flat charge content; and (See at least Bradley: 16/1-8)
the processor adds a flat charge for the second content to an aggregate access charge for an account associated with the content access device.  (By disclosing, obviously the flat rate per night basis is going to be added to an aggregate access 
With respect to claim 12:
	Bradley teaches the content provider system of claim 10, as stated above.
	Bradley further teaches wherein:  
the second content is unassociated with a charge; and (By disclosing, this circuit would typically be designed to allow the subscriber to view two minutes of PFU programming free of charge once every ten minutes. See at least Bradley: 12/1-9)
the processor omits adding the charge to an aggregate access charge for an account associated with the content access device. (By disclosing, there is no charge to add. It’s free. See at least Bradley: 12/1-9)
With respect to claim 13:
	Bradley teaches the content provider system of claim 8, as stated above.
	Bradley further teaches wherein the processor requests the data after the content is provided to the content access device. (By disclosing, delay circuit means arranged to actuate said metering means only after a predetermined time delay so as to allow previewing by the subscriber of the television channel signal. See at least Bradley: 21/15-19)
With respect to claim 15:
A content provider system, comprising: (See at least Bradley: Abstract)
a non-transitory storage medium that stores instructions; (See at least Bradley: 14/36-55)
a communication unit; and (See at least Bradley: 14/36-55)
a processor that executes the instructions to: (See at least Bradley: 14/36-55)
provide content to a content access device based on a selection from a content selection interface; (By disclosing, the content may be sold in different ways, which can be selected. See at least Bradley: 4/27-35)
upon determining that the content is metered content, evaluate data from the content access device regarding a duration of presentation of the content; and (By disclosing, how to evaluate the duration data depends on the selection of the arrangements such as Subscription Television, Pay-per-View, Pay-for-Use, etc. See at least Bradley: 4/27-35)
determine a metered access charge using at least the data. (By disclosing, the access charge may be determined on a metered basis or Pay-for-Use, for example. See at least Bradley: 4/27-35, 15/54-64 & 16/1-8)  
With respect to claim 20:
the content provider system of claim 15, as stated above.
	Bradley further teaches wherein the processor determines the metered access charge is zero when an aggregate access charge for an account associated with the content access device at least equals a maximum threshold. (By disclosing, the subscriber is allowed to view two minutes of PFU programming free of charge once every ten minutes. See at least Bradley: 12/1-9)

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 5, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley in view of Kuzkin et al. (WO 2019204307 A1; hereinafter Kuzkin).
With respect to claim 5:
	Bradley teaches the content provider system of claim 2, as stated above.
However, Bradley does not teach wherein the processor determines that the access charge includes a time period charge when the duration of the access is more than a minimum threshold and is less than the charging time period or equal to the charging time period.
Kuzkin, directed to system and method for matching revenue streams in a cloud service broker platform and thus in the same  wherein the processor determines that the access charge includes a time period charge when the duration of the access is more than a minimum threshold and is less than the charging time period or equal to the charging time period. (By disclosing, when a contract, defines different prices for different amounts of resources, the ISV rating engine 702 may wait until this threshold is exceeded and creates a charge with a first price and then collects usage until the next threshold is reached and/or exceeded. See at least Kuzkin: paragraph(s) [0103])  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control and metering system for pay television over a cable network teachings of Bradley to incorporate the system and method for matching revenue streams in a cloud service broker platform teachings of Kuzkin for the benefit of system and method of billing. (See at least Kuzkin: paragraph(s) [0002]-[0003])
With respect to claim 16:
	Bradley teaches the content provider system of claim 15, as stated above.
	Stefik, in the same field of endeavor, teaches wherein the processor determines when an aggregate access charge for an account associated with the content access device reaches a notification threshold. (By disclosing, if a subscriber during a year period purchases the amount of resource subscriptions above some threshold (notification threshold), a special discount can be implemented. See at least Kuzkin: paragraph(s) [0115] & [0067])
With respect to claim 17:
	Bradley teaches the content provider system of claim 15, as stated above.
Kuzkin, in the same field of endeavor, teaches wherein the processor transmits a notification when an aggregate access charge for an account associated with the content access device reaches a configurable notification threshold. (By disclosing, if a subscriber during a year period purchases the amount of resource subscriptions above some threshold, a special discount (notification) can be implemented. See at least Kuzkin: paragraph(s) [0115])  
With respect to claim 19:
	Bradley teaches the content provider system of claim 15, as stated above.
Kuzkin, in the same field of endeavor, teaches wherein the processor determines the metered access charge by including a minimum charge when an aggregate access charge for an account associated with the content access device is below a minimum threshold. (By disclosing, a base price (minimum charge) for   
14.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley in view of Stefik et al. (US 20050149450 A1; hereinafter Stefik).
With respect to claim 7:
	Bradley teaches the content provider system of claim 1, as stated above.
However, Bradley does not teach wherein the data regarding the duration of the access corresponds to presentation of the content from a stored copy of the content previously received by the content access device.
Stefik, directed to system, method, and device for controlling distribution and use of digital works based on a usage rights grammar and thus in the same field of endeavor, teaches wherein the data regarding the duration of the access corresponds to presentation of the content from a stored copy of the content previously received by the content access device. (By disclosing, a plurality of encrypted information packages (IPs) are provided at the user site, via high and/or low density storage media (stored copy) and/or by broadcast transmission. See at least Stefik: paragraph(s) [0014]) 

With respect to claim 14:
	Bradley teaches the content provider system of claim 8, as stated above.
	Stefik, in the same field of endeavor, teaches wherein the processor requests the data periodically. (By disclosing, billing transactions (duration data needed) are reported to a billing clearinghouse 303 by the credit server 301 on a periodic basis. See at least Stefik: paragraph(s) [0098])
15.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley in view of Wilkinson et al. (US 20170301001 A1; hereinafter Wilkinson).
With respect to claim 18:
	Bradley teaches the content provider system of claim 15, as stated above.

Wilkinson, directed to systems and methods for providing content-based product recommendations and thus in the same field of endeavor, teaches wherein the processor provides a recommendation regarding the content via the content selection interface. (By disclosing, the product recommendation engine 1820 may comprise a processor-based device configured to recommend products to the user 1835 based on the content being viewed on the display device 1810. See at least Wilkinson: Abstract; paragraph(s) [0174])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control and metering system for pay television over a cable network teachings of Bradley to incorporate the systems and methods for providing content-based product recommendations teachings of Wilkinson for the benefit of providing content-based product recommendations. (See at least Wilkinson: paragraph(s) [0172] & [0175])

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ginter et al. (US 8639625 B1) teaches systems and methods for secure transaction management and electronic rights protection.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CLAY C LEE/Examiner, Art Unit 3685